      Case 1:19-cv-11691-DLC Document 38 Filed 06/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              19cv11691 (DLC)
ARISBEL GUSMAN,                        :
                                       :                   ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
THE CITY OF NEW YORK; NEW YORK CITY    :
DEPARTMENT OF CORRECTION (“DOC”); NEW :
YORK CITY POLICE DEPARTMENT (“NYPD”); :
BRONX COUNTY DISTRICT ATTORNEY’S       :
OFFICE; C.O. INVESTIGATOR PATRICIA     :
DOCKERY, DOC/IU SHIELD #559; C.O.      :
CRISTINA BREWLEY, DOC SHIELD #9949;    :
C.O. JACK, DOC SHIELD #U/K; C.O. JANE :
DOE, DOC SHIELD #U/K; POLICE OFFICERS :
JOHN DOE 1-4, SHIELD #U/K,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

    On December 20, 2019, Arisbel Gusman initiated this action

against the New York City Police Department (the “NYPD”), New

York City Department of Corrections (the “DOC”), the Bronx

County District Attorney’s Office (the “DA”), the City of New

York (the “City”), and certain named and unnamed correction

officers (the “Individual Defendants”).       The complaint alleges

that, in January 2019, Gusman was arrested and incarcerated

while visiting family members at Rikers Island, after water-

damaged reading materials that Gusman brought with her to the

facility tested positive for synthetic cannabinoids (“K2”) when

a field test was administered on site.       The complaint, which
      Case 1:19-cv-11691-DLC Document 38 Filed 06/10/20 Page 2 of 5



seeks damages and declaratory relief, alleges six causes of

action: (1) false arrest and false imprisonment in violation of

42 U.S.C. § 1983 against the Individual Defendants; (2)

negligent hiring and training in violation of 42 U.S.C. § 1983

against the City, NYPD, and DOC; (3) malicious prosecution in

violation of 42 U.S.C. § 1983 against the City; (4) state law

false arrest and false imprisonment against all of the

defendants; (5) unreasonable delay in arraignment in violation

of New York Criminal Procedural Law § 140.20(1) against the

City, NYPD, DOC, and DA; and (6) state law malicious prosecution

against all of the defendants.

    On February 27, 2020, the defendants moved to dismiss the

claims for declaratory relief pursuant to Rule 12(b)(1) and (6),

Fed. R. Civ. P.   The NYPD, DOC, and DA, as non-suable entities,

moved to dismiss all of the claims against them pursuant to Rule

12(b)(6), and the City moved to dismiss the state law claim for

unreasonable delay in arraignment pursuant to Rule 12(b)(6).

The City also sought dismissal of Gusman’s Monell claim, which

the City identified as Gusman’s § 1983 claim for malicious

prosecution, rather than her § 1983 claim for negligent hiring

and training.   Additionally, the City moved to dismiss any state

law negligent hiring and training claim, although no such claim

was asserted in the complaint.


                                   2
         Case 1:19-cv-11691-DLC Document 38 Filed 06/10/20 Page 3 of 5



    On March 13, 2020, the parties informed the Court that they

had agreed to defer briefing on the motion to dismiss to the

extent it sought dismissal of Gusman’s Monell claim.            The same

day, the motion to dismiss the Monell claim and claims for

declaratory relief were denied without prejudice to renewal.             As

to the other claims of which the defendants sought dismissal,

briefing on the motion to dismiss was ordered to proceed.

    On June 3, Gusman opposed the defendants’ motion to dismiss

only to the extent it sought dismissal of the § 1983 claim for

negligent hiring and training.        Because the City had sought

dismissal of any state law claim for negligent hiring and

training while no such claim had been asserted in the complaint,

Gusman clarified that her negligent hiring and training claim,

which alleges that the City “improperly trained” its correction

officers and police officers in violation of § 1983, was brought

under federal, not state, law.        Gusman further clarified that

this federal claim alleges Monell liability for failure to

train.    Thus, Gusman has requested that briefing on this claim

be deferred pursuant to the March 13 Order that denied the

motion to dismiss Gusman’s Monell claim without prejudice to

renewal.

    On June 8, the City filed its reply brief in support of the

February 27 motion to dismiss.        The City continues to seek


                                      3
      Case 1:19-cv-11691-DLC Document 38 Filed 06/10/20 Page 4 of 5



dismissal of Gusman’s § 1983 claim for negligent hiring and

training, arguing that it was inadequately pleaded under the

standard used to evaluate Monell claims.

    Accordingly, it is hereby

    ORDERED that Gusman’s § 1983 claim for negligent hiring and

training is construed as a § 1983 claim alleging Monell

liability for failure to train.      The City’s motion to dismiss

this claim, therefore, is denied without prejudice to renewal

pursuant to the March 13 Order.      The City may seek dismissal of

this claim at the time, if any, it renews its motion to dismiss

Gusman’s Monell claim.

    IT IS FURTHER ORDERED that the NYPD, DOC, and DA’s motion

to dismiss all of the claims against them is granted, as is the

City’s motion to dismiss the state law claim for unreasonable

delay in arraignment.    The claims remaining in this case are:

(1) the § 1983 false arrest and false imprisonment claims

against the Individual Defendants; (2) the § 1983 Monell failure

to train claim against the City; (3) the § 1983 malicious

prosecution claim against the City; (4) the state law false

arrest and false imprisonment claim against the City and




                                   4
         Case 1:19-cv-11691-DLC Document 38 Filed 06/10/20 Page 5 of 5



Individual Defendants; and (5) the state law malicious

prosecution claim against the City and Individual Defendants.


Dated:       New York, New York
             June 10, 2020

                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      5
